Exhibit 10.13

[EXECUTION COPY]

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into this 1st day
of April, 2007 by and between Tribune Company, a Delaware corporation (the
“Company”), and each of Chandler Trust No. 1 and Chandler Trust No. 2 (Chandler
Trust No. 1 and Chandler Trust No. 2 collectively being the “Shareholders”).

WHEREAS, concurrently herewith, GreatBanc Trust Company, not in its individual
or corporate capacity, but solely as trustee of the Tribune Employee Stock
Ownership Trust, which forms a part of the Tribune Employee Stock Ownership Plan
(the “ESOP”), Tesop Corporation, a Delaware corporation wholly owned by the ESOP
(“Merger Sub”), and the Company have entered into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”) (unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
thereto in the Merger Agreement) pursuant to which the ESOP will acquire the
Company by merging Merger Sub with and into the Company (the “Merger”), with the
Company surviving the Merger as the surviving corporation (the “Surviving
Corporation”);

WHEREAS, the Company, EGI-TRB, L.L.C. (“EGI-TRB”) and Samuel Zell have
concurrently herewith entered into that certain Securities Purchase Agreement,
dated April 1, 2007 (the “EGI-TRB Purchase Agreement”), pursuant to which
EGI-TRB will purchase from the Company, (i) as soon as practicable following the
execution and delivery of the EGI-TRB Purchase Agreement, (a) newly-issued
shares of the Company’s common stock, par value $0.01 per share (the “Company
Common Stock”), and (b) an unsecured subordinated exchangeable promissory note,
and (ii) immediately following the consummation of the Merger, (x) an unsecured
subordinated promissory note and (y) warrants to purchase shares of Company
Common Stock;

WHEREAS, concurrently herewith, the ESOP and the Company have entered into an
ESOP Purchase Agreement (as amended from time to time, the “ESOP Purchase
Agreement”) pursuant to which the ESOP has, on the terms and subject to the
conditions set forth in the ESOP Purchase Agreement, agreed to purchase shares
of Company Common Stock;

WHEREAS, as of the date hereof, each Shareholder is the record and beneficial
owner of, and has the sole right to vote and dispose of, that number of shares
of Company Common Stock (such shares, together with any other capital stock of
the Company acquired by such Shareholder after the date hereof whether acquired
directly or indirectly, upon the exercise of options, conversion of convertible
securities or otherwise, being collectively referred to herein as the “Shares”)
set forth on Attachment A hereto;

WHEREAS, concurrently herewith and as a condition to the Shareholders’ execution
of this Agreement, the Company and the Shareholders have entered into a
Registration Rights Agreement (as amended from time to time, the “Registration
Rights Agreement”) pursuant to which the Company has granted the Shareholders
certain registration rights with respect to the Shares; and

WHEREAS, obtaining appropriate shareholder approval is a condition to the
consummation of the Merger and certain of the other transactions contemplated by
the Merger Agreement.


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I


VOTING


SECTION 1.1             AGREEMENT TO VOTE.  EACH SHAREHOLDER IRREVOCABLY AND
UNCONDITIONALLY HEREBY AGREES THAT FROM AND AFTER THE DATE HEREOF UNTIL THE
EARLIER OF (A) THE EFFECTIVE TIME AND (B) ANY DATE OF TERMINATION OF THE MERGER
AGREEMENT IN ACCORDANCE WITH ITS TERMS (THE “EXPIRATION TIME”), AT ANY MEETING
(WHETHER ANNUAL OR SPECIAL AND EACH ADJOURNED OR POSTPONED MEETING) OF THE
COMPANY’S SHAREHOLDERS, HOWEVER CALLED, OR IN CONNECTION WITH ANY WRITTEN
CONSENT OF THE COMPANY’S SHAREHOLDERS, EACH SHAREHOLDER WILL (I) APPEAR AT SUCH
MEETING OR OTHERWISE CAUSE ITS OWNED SHARES (AS DEFINED BELOW) TO BE COUNTED AS
PRESENT THEREAT FOR PURPOSES OF CALCULATING A QUORUM AND (II) VOTE OR CAUSE TO
BE VOTED (INCLUDING BY WRITTEN CONSENT, IF APPLICABLE) ALL OF SUCH SHAREHOLDER’S
SHARES BENEFICIALLY OWNED BY SUCH SHAREHOLDER AS OF THE RELEVANT TIME (THE
“OWNED SHARES”), (A) FOR APPROVAL AND ADOPTION OF THE MERGER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, (B) AGAINST ANY ALTERNATIVE
PROPOSAL, WITHOUT REGARD TO THE TERMS OF SUCH ALTERNATIVE PROPOSAL, OR ANY OTHER
PROPOSAL MADE IN OPPOSITION TO ADOPTION OF THE MERGER AGREEMENT OR IN
COMPETITION OR INCONSISTENT WITH THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT, (C) AGAINST ANY AGREEMENT, AMENDMENT OF
ANY AGREEMENT (INCLUDING THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS),
OR ANY OTHER ACTION THAT IS INTENDED OR WOULD REASONABLY BE EXPECTED TO PREVENT,
IMPEDE, OR, IN ANY MATERIAL RESPECT, INTERFERE WITH, DELAY, POSTPONE OR
DISCOURAGE THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, OTHER THAN
THOSE SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT, THE MERGER AGREEMENT OR THE
OTHER AGREEMENTS CONTEMPLATED THEREBY AND (D) AGAINST ANY ACTION, AGREEMENT,
TRANSACTION OR PROPOSAL THAT WOULD RESULT IN A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT, AGREEMENT OR OTHER OBLIGATION OF THE COMPANY IN THE MERGER
AGREEMENT, THE EGI-TRB PURCHASE AGREEMENT OR THE ESOP PURCHASE AGREEMENT.


SECTION 1.2             RESTRICTIONS ON TRANSFERS.  THE SHAREHOLDERS HEREBY
AGREE THAT, FROM THE DATE HEREOF UNTIL THE EXPIRATION TIME, THEY SHALL NOT,
DIRECTLY OR INDIRECTLY, SELL, ASSIGN, GIVE, MORTGAGE, PLEDGE, HYPOTHECATE,
ISSUE, BEQUEATH OR IN ANY MANNER ENCUMBER OR DISPOSE OF, OR PERMIT TO BE SOLD,
ASSIGNED, ENCUMBERED, ATTACHED OR OTHERWISE DISPOSED OF IN ANY MANNER, WHETHER
VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW, WITH OR WITHOUT CONSIDERATION
(COLLECTIVELY, “TRANSFER”), OWNED SHARES IN AN AGGREGATE OF FIVE PERCENT (5%) OF
THE COMPANY’S OUTSTANDING COMMON STOCK IN A SINGLE TRANSFER OR SERIES OF RELATED
TRANSFERS TO A THIRD PARTY OTHER THAN GOLDMAN SACHS & CO. (“GOLDMAN SACHS”) OR
ANOTHER FINANCIAL INTERMEDIARY AS NOMINEE, UNDERWRITER OR OTHERWISE FOR FURTHER
DISTRIBUTION THEREOF, UNLESS AS A CONDITION TO ANY SUCH TRANSFER OR TRANSFERS,
THE TRANSFEREE OR TRANSFEREES SHALL EXECUTE AN AGREEMENT THAT CONTAINS THE SAME
SUBSTANTIVE COVENANTS REGARDING VOTING AND THE GRANTING OF A PROXY AS ARE
CONTAINED IN THIS AGREEMENT (EXCEPT TO REFLECT THE CHANGE OF THE SHAREHOLDER).


SECTION 1.3             IRREVOCABLE PROXY.  EACH SHAREHOLDER HEREBY REVOKES ANY
AND ALL PREVIOUS PROXIES GRANTED WITH RESPECT TO HIS, HER OR ITS OWNED SHARES. 
SUBJECT TO THE LAST TWO SENTENCES OF THIS SECTION 1.3, UPON THE REQUEST OF THE
COMPANY AND SUBJECT TO APPLICABLE LAW, EACH SHAREHOLDER SHALL, OR SHALL USE ITS
REASONABLE EFFORTS TO CAUSE GOLDMAN SACHS AS THE NOMINEE OF THE SHAREHOLDERS TO,
IRREVOCABLY APPOINT THE COMPANY OR ITS DESIGNEE AS SUCH SHAREHOLDER’S

2


--------------------------------------------------------------------------------



PROXY, TO VOTE (OR CAUSE TO BE VOTED) HIS, HER OR ITS OWNED SHARES IN FAVOR OF
APPROVAL OF THE MERGER AGREEMENT, THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT, AS APPLICABLE, AND SUBJECT TO AND
OTHERWISE IN ACCORDANCE WITH SECTION 1.1 HEREOF.  SUCH PROXY SHALL BE
IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE GRANTED IN CONSIDERATION
OF THE COMPANY ENTERING INTO THE REGISTRATION RIGHTS AGREEMENT.  IN THE EVENT
THAT GOLDMAN SACHS FOR ANY REASON FAILS TO IRREVOCABLY APPOINT THE COMPANY OR
ITS DESIGNEE AS SUCH SHAREHOLDER’S PROXY IN ACCORDANCE WITH THIS SECTION 1.3,
SUCH SHAREHOLDER SHALL CAUSE GOLDMAN SACHS TO VOTE HIS, HER OR ITS OWNED SHARES
IN ACCORDANCE WITH SECTION 1.1 HEREOF.  IN THE EVENT THAT ANY SHAREHOLDER OR
GOLDMAN SACHS FAILS FOR ANY REASON TO VOTE HIS, HER OR ITS OWNED SHARES IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 1.1 HEREOF, THEN THE COMPANY OR ITS
DESIGNEE SHALL HAVE THE RIGHT TO VOTE SUCH SHAREHOLDER’S OWNED SHARES IN
ACCORDANCE WITH SECTION 1.1.  SUBJECT TO APPLICABLE LAW, THE VOTE OF THE COMPANY
OR ITS DESIGNEE SHALL CONTROL IN ANY CONFLICT BETWEEN THE VOTE BY THE COMPANY OR
ITS DESIGNEE OF SUCH SHAREHOLDER’S OWNED SHARES AND A VOTE BY SUCH SHAREHOLDER
(OR GOLDMAN SACHS ON BEHALF OF SUCH SHAREHOLDER) OF HIS, HER OR ITS OWNED
SHARES.  NOTWITHSTANDING THE FOREGOING, THE PROXY GRANTED BY EACH SHAREHOLDER
AND/OR GOLDMAN SACHS SHALL BE AUTOMATICALLY REVOKED UPON TERMINATION OF THIS
AGREEMENT IN ACCORDANCE WITH ITS TERMS.


SECTION 1.4             INCONSISTENT AGREEMENTS.  EACH SHAREHOLDER HEREBY AGREES
THAT HE, SHE OR IT SHALL NOT ENTER INTO ANY AGREEMENT, CONTRACT OR UNDERSTANDING
WITH ANY PERSON PRIOR TO THE TERMINATION OF THE MERGER AGREEMENT DIRECTLY OR
INDIRECTLY TO VOTE, GRANT A PROXY OR POWER OF ATTORNEY OR GIVE INSTRUCTIONS WITH
RESPECT TO THE VOTING OF SUCH SHAREHOLDER’S OWNED SHARES IN ANY MANNER WHICH IS
INCONSISTENT WITH THIS AGREEMENT.


SECTION 1.5             WAIVER OF VOTING RESTRICTION IN DISTRIBUTION
AGREEMENTS.  THE COMPANY AND THE SHAREHOLDERS HEREBY AGREE TO WAIVE SECTION
4.6(B) OF THE DISTRIBUTION AGREEMENTS (AS HEREINAFTER DEFINED) WITH RESPECT TO,
AND ONLY WITH RESPECT TO, VOTING ALL OF THE OWNED SHARES AS CONTEMPLATED BY THIS
AGREEMENT.  THE “DISTRIBUTION AGREEMENTS” SHALL MEAN (I) THE DISTRIBUTION
AGREEMENT, DATED SEPTEMBER 21, 2006, BY AND AMONG TMCT, LLC, THE COMPANY, CANDLE
HOLDINGS CORPORATION, FORTIFY HOLDINGS CORPORATION AND THE SHAREHOLDERS AND (II)
THE DISTRIBUTION AGREEMENT, DATED SEPTEMBER 21, 2006, BY AND AMONG TMCT II, LLC,
THE COMPANY, FORTIFICATION HOLDINGS CORPORATION, WICK HOLDINGS CORPORATION,
EAGLE NEW MEDIA INVESTMENTS, LLC, EAGLE PUBLISHING, LLC AND THE SHAREHOLDERS. 
FOR PURPOSES OF CLARIFICATION, THE PROVISIONS OF SECTION 4.6(B) OF THE
DISTRIBUTION AGREEMENTS DO NOT APPLY TO THE TRANSFER OF ANY OWNED SHARES BY A
TRUST MEMBER (AS DEFINED IN THE DISTRIBUTION AGREEMENTS) TO ANY PERSON OTHER
THAN A BENEFICIARY OF A TRUST MEMBER FOLLOWING THE TRANSFER OF ALL OF SUCH TRUST
MEMBER’S RIGHT, TITLE AND INTEREST IN AND TO THE OWNED SHARES.


ARTICLE II


NO SOLICITATION


SECTION 2.1             GENERAL.  EACH SHAREHOLDER IN HIS, HER OR ITS CAPACITY
AS A SHAREHOLDER OF THE COMPANY SHALL NOT, AND SHALL DIRECT HIS, HER OR ITS
REPRESENTATIVES NOT TO, DIRECTLY OR INDIRECTLY, (A) SOLICIT, INITIATE OR
KNOWINGLY FACILITATE OR ENCOURAGE ANY INQUIRY WITH RESPECT TO, OR THE MAKING,
SUBMISSION OR ANNOUNCEMENT OF, ANY ALTERNATIVE PROPOSAL, (B) PARTICIPATE IN ANY
NEGOTIATIONS REGARDING, OR FURNISH TO ANY PERSON ANY NONPUBLIC INFORMATION
REGARDING, AN ALTERNATIVE PROPOSAL, (C) ENGAGE IN DISCUSSIONS WITH ANY PERSON
REGARDING AN ALTERNATIVE PROPOSAL, (D) APPROVE, ENDORSE OR RECOMMEND ANY
ALTERNATIVE PROPOSAL, (E) ENTER INTO ANY LETTER

3


--------------------------------------------------------------------------------



OF INTENT OR AGREEMENT IN PRINCIPLE OR ANY AGREEMENT PROVIDING FOR ANY
ALTERNATIVE PROPOSAL, OR (F) OTHERWISE COOPERATE WITH, OR ASSIST OR PARTICIPATE
IN, OR KNOWINGLY FACILITATE OR ENCOURAGE ANY EFFORT OR ATTEMPT BY ANY PERSON
(OTHER THAN EGI-TRB, THE ESOP, MERGER SUB OR THEIR RESPECTIVE REPRESENTATIVES)
WITH RESPECT TO, OR WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN, AN
ALTERNATIVE PROPOSAL (THE ACTIVITIES SPECIFIED IN CLAUSES (A) THROUGH (F) BEING
HEREINAFTER REFERRED TO AS THE “RESTRICTED ACTIVITIES”); PROVIDED, THAT IF THE
COMPANY IS ENGAGING IN RESTRICTED ACTIVITIES IN COMPLIANCE WITH SECTION 5.3 OF
THE MERGER AGREEMENT, THE SHAREHOLDERS MAY PARTICIPATE WITH THE COMPANY IN SUCH
RESTRICTED ACTIVITIES.  EACH SHAREHOLDER SHALL PROMPTLY INFORM HIS, HER OR ITS
REPRESENTATIVES OF THE OBLIGATIONS UNDER THIS SECTION 2.1.  WITHOUT LIMITING THE
FOREGOING, IT IS UNDERSTOOD THAT ANY ACTION OF ANY REPRESENTATIVE OF ANY
SHAREHOLDER THAT WOULD BE A VIOLATION IF TAKEN BY SUCH SHAREHOLDER SHALL BE
DEEMED TO BE A BREACH OF THIS SECTION 2.1 BY SUCH SHAREHOLDER.


SECTION 2.2             NOTIFICATION.  EACH SHAREHOLDER PROMPTLY SHALL ADVISE
THE COMPANY, EGI-TRB AND THE ESOP ORALLY AND IN WRITING OF (A) ANY ALTERNATIVE
PROPOSAL AFTER THE DATE HEREOF OR INDICATION OR INQUIRY AFTER THE DATE HEREOF
WITH RESPECT TO OR THAT WOULD REASONABLY BE EXPECTED TO LEAD TO ANY ALTERNATIVE
PROPOSAL, (B) ANY REQUEST AFTER THE DATE HEREOF FOR NONPUBLIC INFORMATION
RELATING TO THE COMPANY OR ITS SUBSIDIARIES, OTHER THAN REQUESTS FOR INFORMATION
NOT REASONABLY EXPECTED TO BE RELATED TO AN ALTERNATIVE PROPOSAL, OR (C) ANY
INQUIRY OR REQUEST AFTER THE DATE HEREOF FOR DISCUSSION OR NEGOTIATION REGARDING
AN ALTERNATIVE PROPOSAL, INCLUDING IN EACH CASE THE IDENTITY OF THE PERSON
MAKING ANY SUCH ALTERNATIVE PROPOSAL OR INDICATION OR INQUIRY AND THE MATERIAL
TERMS OF ANY SUCH ALTERNATIVE PROPOSAL OR INDICATION OR INQUIRY (INCLUDING
COPIES OF ANY DOCUMENT OR CORRESPONDENCE EVIDENCING SUCH ALTERNATIVE PROPOSAL OR
INQUIRY).  EACH SHAREHOLDER SHALL KEEP THE COMPANY, EGI-TRB AND THE ESOP
REASONABLY INFORMED ON A CURRENT BASIS (AND IN ANY EVENT PROMPTLY AFTER THE
OCCURRENCE OF ANY CHANGES OR DEVELOPMENTS) OF THE STATUS (INCLUDING THE MATERIAL
TERMS AND CONDITIONS THEREOF AND ANY MATERIAL CHANGE THERETO) OF ANY SUCH
ALTERNATIVE PROPOSAL OR INDICATION OR INQUIRY, INCLUDING FURNISHING COPIES OF
ANY WRITTEN REVISED PROPOSALS.  NO SHAREHOLDER SHALL ENTER INTO ANY
CONFIDENTIALITY AGREEMENT WITH ANY PERSON SUBSEQUENT TO THE DATE OF THIS
AGREEMENT WHICH PROHIBITS SUCH SHAREHOLDER FROM PROVIDING SUCH INFORMATION TO
THE COMPANY, EGI-TRB OR THE ESOP AS REQUIRED BY THIS SECTION 2.2.


SECTION 2.3             ONGOING DISCUSSIONS.  ON THE DATE HEREOF, EACH
SHAREHOLDER SHALL, AND SHALL DIRECT HIS, HER OR ITS REPRESENTATIVES TO,
IMMEDIATELY CEASE ANY DISCUSSIONS OR NEGOTIATIONS WITH ANY PARTIES THAT MAY BE
ONGOING WITH RESPECT TO ANY ALTERNATIVE PROPOSAL.


SECTION 2.4             CAPACITY.  EACH SHAREHOLDER IS SIGNING THIS AGREEMENT
SOLELY IN SUCH SHAREHOLDER’S CAPACITY AS A SHAREHOLDER OF THE COMPANY AND
NOTHING CONTAINED HEREIN SHALL LIMIT OR AFFECT ANY ACTIONS TAKEN BY ANY
SHAREHOLDER IN HIS, HER OR ITS CAPACITY AS AN OFFICER OR DIRECTOR OF THE
COMPANY, AND NO ACTION TAKEN IN ANY SUCH CAPACITY AS AN OFFICER OR DIRECTOR
SHALL BE DEEMED TO CONSTITUTE A BREACH OF THIS AGREEMENT.


ARTICLE III


REPRESENTATIONS, WARRANTIES AND COVENANTS


OF SHAREHOLDERS


SECTION 3.1             REPRESENTATIONS AND WARRANTIES.  EACH SHAREHOLDER
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS: (A) SUCH SHAREHOLDER HAS THE
REQUISITE CAPACITY AND ALL

4


--------------------------------------------------------------------------------



NECESSARY POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
PERFORM HIS, HER OR ITS OBLIGATIONS HEREUNDER, (B) THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY SUCH SHAREHOLDER AND THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY SUCH SHAREHOLDER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF SUCH SHAREHOLDER, (C) ASSUMING THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY, THIS AGREEMENT
CONSTITUTES THE VALID AND BINDING AGREEMENT OF SUCH SHAREHOLDER ENFORCEABLE
AGAINST SUCH SHAREHOLDER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER
SIMILAR LAWS OF GENERAL APPLICATION WHICH MAY AFFECT THE ENFORCEMENT OF
CREDITORS, RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES, (D) THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH SHAREHOLDER DOES NOT CONFLICT
WITH OR VIOLATE ANY LAW OR AGREEMENT BINDING UPON IT, NOR REQUIRE ANY CONSENT,
NOTIFICATION, REGULATORY FILING OR APPROVAL, EXCEPT FOR THE FILING WITH THE
SECURITIES AND EXCHANGE COMMISSION OF AN AMENDMENT TO SCHEDULE 13D BY THE
SHAREHOLDERS, AND (E) EXCEPT FOR (I) RESTRICTIONS IN FAVOR OF THE COMPANY
PURSUANT TO THIS AGREEMENT OR THE DISTRIBUTION AGREEMENTS AND (II) SUCH TRANSFER
RESTRICTIONS OF GENERAL APPLICABILITY AS MAY BE PROVIDED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND THE “BLUE SKY” LAWS OF THE VARIOUS STATES OF THE
UNITED STATES, SUCH SHAREHOLDER OWNS, BENEFICIALLY AND OF RECORD, ALL OF SUCH
SHAREHOLDER’S OWNED SHARES FREE AND CLEAR OF ANY PROXY, VOTING RESTRICTION,
ADVERSE CLAIM OR OTHER LIEN (OTHER THAN ANY RESTRICTIONS CREATED BY THIS
AGREEMENT) AND HAS SOLE VOTING POWER AND SOLE POWER OF DISPOSITION WITH RESPECT
TO SUCH SHAREHOLDER’S OWNED SHARES, WITH NO RESTRICTIONS ON SUCH SHAREHOLDER’S
RIGHTS OF VOTING OR DISPOSITION PERTAINING THERETO AND NO PERSON OTHER THAN SUCH
SHAREHOLDER HAS ANY RIGHT TO DIRECT OR APPROVE THE VOTING OR DISPOSITION OF ANY
OF SUCH SHAREHOLDER’S OWNED SHARES.


SECTION 3.2             COVENANTS.  FROM THE DATE HEREOF UNTIL THE EXPIRATION
TIME:


(A)           EACH SHAREHOLDER AGREES NOT TAKE ANY ACTION THAT WOULD MAKE ANY
REPRESENTATION OR WARRANTY OF SUCH SHAREHOLDER CONTAINED HEREIN UNTRUE OR
INCORRECT OR HAVE THE EFFECT OF PREVENTING, IMPEDING, OR, IN ANY MATERIAL
RESPECT, INTERFERING WITH OR ADVERSELY AFFECTING THE PERFORMANCE BY SUCH
SHAREHOLDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT;


(B)           EACH SHAREHOLDER HEREBY WAIVES ANY RIGHTS OF APPRAISAL OR RIGHTS
OF DISSENT FROM THE MERGER THAT SUCH SHAREHOLDER MAY HAVE;


(C)           EACH SHAREHOLDER HEREBY AGREES, WHILE THIS AGREEMENT IS IN EFFECT,
TO PROMPTLY NOTIFY THE COMPANY OF THE NUMBER OF ANY NEW SHARES ACQUIRED BY SUCH
SHAREHOLDER, IF ANY, AFTER THE DATE HEREOF.  ANY SUCH SHARES SHALL BE SUBJECT TO
THE TERMS OF THIS AGREEMENT AS THOUGH OWNED BY THE SHAREHOLDER ON THE DATE
HEREOF;


(D)           FROM TIME TO TIME, AT THE REQUEST OF THE COMPANY AND WITHOUT
FURTHER CONSIDERATION, EACH SHAREHOLDER SHALL EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND TAKE ALL SUCH FURTHER ACTION AS MAY BE NECESSARY TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;
AND


(E)           EACH SHAREHOLDER, SEVERALLY AND NOT JOINTLY, HEREBY AUTHORIZES THE
COMPANY TO PUBLISH AND DISCLOSE IN ANY ANNOUNCEMENT OR DISCLOSURE REQUIRED BY
THE SEC AND IN THE PROXY STATEMENT SUCH SHAREHOLDER’S IDENTITY AND OWNERSHIP OF
THE OWNED SHARES AND THE NATURE OF SUCH SHAREHOLDER’S OBLIGATION UNDER THIS
AGREEMENT; PROVIDED THAT SUCH SHAREHOLDER IS PROVIDED WITH A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON SUCH DISCLOSURE.

5


--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


SECTION 4.1             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE
COMPANY REPRESENTS AND WARRANTS TO EACH SHAREHOLDER AS FOLLOWS: (A) EACH OF THIS
AGREEMENT, THE EGI-TRB PURCHASE AGREEMENT, THE ESOP PURCHASE AGREEMENT AND THE
MERGER AGREEMENT HAS BEEN APPROVED BY THE COMPANY’S BOARD OF DIRECTORS, (B) EACH
OF THIS AGREEMENT, THE EGI-TRB PURCHASE AGREEMENT, THE ESOP PURCHASE AGREEMENT
AND THE MERGER AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OR OTHER REPRESENTATIVE OF THE COMPANY AND (C) ASSUMING THE
DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT BY EACH SHAREHOLDER,
THIS AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND
OTHER SIMILAR LAWS OF GENERAL APPLICATION WHICH MAY AFFECT THE ENFORCEMENT OF
CREDITORS RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.


ARTICLE V


TERMINATION


SECTION 5.1             TERMINATION.  THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT UPON THE EXPIRATION TIME (OTHER
THAN WITH RESPECT TO THIS SECTION 5.1 AND ARTICLE VI, WHICH SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT); PROVIDED THAT NO SUCH TERMINATION SHALL RELIEVE
ANY PARTY HERETO FROM ANY LIABILITY FOR ANY BREACH OF THIS AGREEMENT OCCURRING
PRIOR TO SUCH TERMINATION.


ARTICLE VI


MISCELLANEOUS


SECTION 6.1             EXPENSES.  EXCEPT AS OTHERWISE AGREED IN WRITING, ALL
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING OR
REQUIRED TO INCUR SUCH EXPENSES.


SECTION 6.2             NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER
SHALL BE SUFFICIENT IF IN WRITING, AND SENT BY FACSIMILE TRANSMISSION (PROVIDED
THAT ANY NOTICE RECEIVED BY FACSIMILE TRANSMISSION OR OTHERWISE AT THE
ADDRESSEE’S LOCATION ON ANY BUSINESS DAY AFTER 5:00 P.M. (ADDRESSEE’S LOCAL
TIME) SHALL BE DEEMED TO HAVE BEEN RECEIVED AT 9:00 A.M. (ADDRESSEE’S LOCAL
TIME) ON THE NEXT BUSINESS DAY), BY RELIABLE OVERNIGHT DELIVERY SERVICE (WITH
PROOF OF SERVICE), HAND DELIVERY OR CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT
REQUESTED AND FIRST-CLASS POSTAGE PREPAID), ADDRESSED AS FOLLOWS:

To the Shareholders:

 

 

 

 

Chandler Trust No. 1 and Chandler Trust No. 2

 

350 W. Colorado Boulevard, Suite 230

 

Pasadena, CA 91105

 

Attn: Warren B. Williamson

 

Tel: (626) 793-2623

 

Fax: (626) 793-0814

 

6


--------------------------------------------------------------------------------


 

with a copy to:

 

 

 

 

Gibson, Dunn & Crutcher LLP

 

333 South Grand Avenue, 47th Floor

 

Los Angeles, CA 90071

 

Attn: Andrew E. Bogen and Peter W. Wardle

 

Tel: (213) 229-7000

 

Fax: (213) 229-7520

 

 

To the Company:

 

 

 

 

Tribune Company

 

435 North Michigan Avenue

 

Chicago, IL 60611

 

Attn: Crane H. Kenney

 

Senior Vice President, General Counsel & Secretary

 

Tel: (312) 222-2491

 

Fax: (312) 222-4206

 

 

with copies to:

 

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, NY 10019

 

Attn: Steven A. Rosenblum and Peter E. Devine

 

Tel: (212) 403-1000

 

Fax: (212) 403-2000

 

 

 

and

 

 

 

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, IL 60603

 

Attn: Thomas A. Cole and Larry A. Barden

 

Tel: (312) 853-7473 and (312) 853-7785

 

Fax: (312) 853-7036

 

 

 

and

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

Suite 2100

 

333 West Wacker Drive

 

Chicago, IL 60606

 

Attn: Charles W. Mulaney, Jr.

 

Tel: (312) 407-0700

 

Fax: (312) 407-0411

 

 

 

and

 

7


--------------------------------------------------------------------------------


 

 

Jenner & Block LLP

 

330 N. Wabash Ave.

 

Chicago, IL 60611

 

Attn: Joseph P. Gromacki

 

Tel: (312) 923-2637

 

Fax: (312) 923-2737

 

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.  Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
business days after the notice is given, whichever is later.  Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given shall be deemed to be receipt of the notice as of the
date of such rejection, refusal or inability to deliver.


SECTION 6.3             AMENDMENTS, WAIVERS, ETC.  AT ANY TIME PRIOR TO THE
EXPIRATION TIME, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF,
AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF
AN AMENDMENT, BY THE COMPANY AND THE SHAREHOLDERS, OR IN THE CASE OF A WAIVER,
BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  THE FAILURE OF ANY
PARTY HERETO TO EXERCISE ANY RIGHT, POWER OR REMEDY PROVIDED UNDER THIS
AGREEMENT OR OTHERWISE AVAILABLE IN RESPECT HEREOF AT LAW OR IN EQUITY, OR TO
INSIST UPON COMPLIANCE BY ANY OTHER PARTY HERETO WITH HIS OR ITS OBLIGATIONS
HEREUNDER, AND ANY CUSTOM OR PRACTICE OF THE PARTIES AT VARIANCE WITH THE TERMS
HEREOF, SHALL NOT CONSTITUTE A WAIVER BY SUCH PARTY OF HIS OR ITS RIGHT TO
EXERCISE ANY SUCH OR OTHER RIGHT, POWER OR REMEDY OR TO DEMAND SUCH COMPLIANCE.


SECTION 6.4             SUCCESSORS AND ASSIGNS; SHARE TRANSFERS.


(A)           NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS OR
OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY OF THE PARTIES HERETO (WHETHER BY
OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES.  SUBJECT TO THE PRECEDING SENTENCE, THIS AGREEMENT SHALL BE BINDING
UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, INCLUDING ANY CORPORATE SUCCESSOR BY MERGER OR
OTHERWISE, AND ANY TRANSFEREE OF SHARES THAT IS A TRUST WHICH HAS THE SAME
TRUSTEES AS THE SHAREHOLDERS (EACH AN “AFFILIATED TRUST”).


(B)           THE COMPANY AGREES TO USE ITS COMMERCIALLY REASONABLY EFFORTS TO
ASSIST THE SHAREHOLDERS, AND TO CAUSE ITS TRANSFER AGENT TO ASSIST THE
SHAREHOLDER, WITH TRANSFERS OF SHARES TO AN AFFILIATED TRUST OR AMONG AFFILIATED
TRUSTS, IN EACH CASE WHETHER IN CERTIFICATED FORM OR BY ELECTRONIC BOOK ENTRY. 
NOTWITHSTANDING ANY TRANSFER OF SHARES TO AN AFFILIATED TRUST, THE TRANSFEROR
SHALL REMAIN LIABLE FOR THE PERFORMANCE OF ALL OBLIGATIONS OF TRANSFEROR UNDER
THIS AGREEMENT.


SECTION 6.5             NO THIRD PARTY BENEFICIARIES.  NOTHING EXPRESSED OR
REFERRED TO IN THIS AGREEMENT WILL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN
THE PARTIES TO THIS AGREEMENT, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR WITH RESPECT TO THIS AGREEMENT OR ANY

8


--------------------------------------------------------------------------------



PROVISION OF THIS AGREEMENT EXCEPT AS SUCH RIGHTS AS MAY INURE TO A SUCCESSOR OR
PERMITTED ASSIGNEE UNDER SECTION 6.4.


SECTION 6.6             NO PARTNERSHIP, AGENCY, OR JOINT VENTURE.  THIS
AGREEMENT IS INTENDED TO CREATE, AND CREATES, A CONTRACTUAL RELATIONSHIP AND IS
NOT INTENDED TO CREATE, AND DOES NOT CREATE, ANY AGENCY, PARTNERSHIP, JOINT
VENTURE OR ANY LIKE RELATIONSHIP BETWEEN THE PARTIES HERETO.


SECTION 6.7             ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE
ATTACHMENT HERETO) CONSTITUTES THE ENTIRE AGREEMENT, AND SUPERSEDES ALL OTHER
PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES,
OR ANY OF THEM, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


SECTION 6.8             SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT
WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY OR
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF
THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, SUCH PROVISION SHALL BE
INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


SECTION 6.9             SPECIFIC PERFORMANCE; REMEDIES CUMULATIVE.  THE PARTIES
HERETO ACKNOWLEDGE THAT MONEY DAMAGES ARE NOT AN ADEQUATE REMEDY FOR VIOLATIONS
OF THIS AGREEMENT AND THAT ANY PARTY, IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES WHICH THE PARTIES MAY HAVE HEREUNDER OR AT LAW OR IN EQUITY, MAY, IN
HIS, HER OR ITS SOLE DISCRETION, APPLY TO A COURT OF COMPETENT JURISDICTION FOR
SPECIFIC PERFORMANCE OR INJUNCTION OR SUCH OTHER RELIEF AS SUCH COURT MAY DEEM
JUST AND PROPER IN ORDER TO ENFORCE THIS AGREEMENT OR PREVENT ANY VIOLATION
HEREOF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY WAIVES ANY
OBJECTION TO THE IMPOSITION OF SUCH RELIEF.  ALL RIGHTS, POWERS AND REMEDIES
PROVIDED UNDER THIS AGREEMENT OR OTHERWISE AVAILABLE IN RESPECT HEREOF AT LAW OR
IN EQUITY SHALL BE CUMULATIVE AND NOT ALTERNATIVE, AND THE EXERCISE OR BEGINNING
OF THE EXERCISE OF ANY THEREOF BY ANY PARTY SHALL NOT PRECLUDE THE SIMULTANEOUS
OR LATER EXERCISE OF ANY OTHER SUCH RIGHTS, POWERS OR REMEDIES BY SUCH PARTY.


SECTION 6.10           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


SECTION 6.11           JURISDICTION.  THE PARTIES AGREE THAT IRREPARABLE DAMAGE
WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS AGREEMENT WERE NOT
PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE OTHERWISE BREACHED. 
IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY
THE TERMS AND PROVISIONS OF THIS AGREEMENT EXCLUSIVELY IN THE DELAWARE COURT OF
CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE
(OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A
PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE).  IN
ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER BROUGHT BY THE OTHER
PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS, SHALL BE BROUGHT AND DETERMINED
EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT
THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE

9


--------------------------------------------------------------------------------



DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR
MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE).  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (A) ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR
ANY REASON OTHER THAN THE FAILURE TO SERVE IN ACCORDANCE WITH THIS SECTION 6.11,
(B) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM JURISDICTION OF
ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH COURTS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) AND (C) TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT (I) THE SUIT,
ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT FORUM, (II) THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR (III) THIS AGREEMENT, OR
THE SUBJECT MATER HEREOF, MAY NOT BE ENFORCED IN OR BY SUCH COURTS.


SECTION 6.12           WAIVER OF JURY TRIAL.  EACH SHAREHOLDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT HE, SHE OR IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH SHAREHOLDER
(A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
SUCH LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT
HE, SHE OR IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE CONSIDERATION RECEIVED BY SUCH SHAREHOLDER IN RESPECT OF SUCH
SHAREHOLDER’S OWNED SHARES PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT.


SECTION 6.13           DRAFTING AND REPRESENTATION.  EACH OF THE PARTIES HAS
PARTICIPATED IN THE DRAFTING AND NEGOTIATION OF THIS AGREEMENT.  IF AN AMBIGUITY
OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT MUST BE CONSTRUED
AS IF IT IS DRAFTED BY ALL THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF
SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF AUTHORSHIP OF ANY OF
THE PROVISIONS OF THIS AGREEMENT.


SECTION 6.14           CONSTRUCTION.  WHEN A REFERENCE IS MADE IN THIS AGREEMENT
TO AN ARTICLE OR SECTION, SUCH REFERENCE SHALL BE TO AN ARTICLE OR SECTION OF
THIS AGREEMENT UNLESS OTHERWISE INDICATED.  WHENEVER THE WORDS “INCLUDE,”
“INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.  THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE APPLICABLE TO THE
SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE MASCULINE AS WELL
AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERM.  ANY AGREEMENT OR INSTRUMENT
DEFINED OR REFERRED TO HEREIN OR IN ANY AGREEMENT OR INSTRUMENT THAT IS REFERRED
TO HEREIN MEANS SUCH AGREEMENT OR INSTRUMENT AS FROM TIME TO TIME AMENDED,
MODIFIED OR SUPPLEMENTED, INCLUDING BY WAIVER OR CONSENT, AND REFERENCES TO ALL
ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN.


SECTION 6.15           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE CONSECUTIVE COUNTERPARTS (INCLUDING BY FACSIMILE), EACH OF WHICH SHALL BE
AN ORIGINAL, WITH THE

10


--------------------------------------------------------------------------------



SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN
SIGNED BY EACH OF THE PARTIES AND DELIVERED (BY TELECOPY OR OTHERWISE) TO THE
OTHER PARTIES.

[Signature Page follows]

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

TRIBUNE COMPANY 

 

By:

/s/ Dennis J. FitzSimons

 

Name:  Dennis J. FitzSimons

Title:

 Chairman, President and
 Chief Executive Officer

 


--------------------------------------------------------------------------------


 

CHANDLER TRUST NO. 1

 

 

 

By:

/s/ Susan Babcock

 

 

Susan Babcock, as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

Jeffrey Chandler, as Trustee of Chandler

 

 

Trust No. 1 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

Camilla Chandler Frost, as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Roger Goodan

 

 

Roger Goodan, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

William Stinehart, Jr., as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Judy C. Webb

 

 

Judy C. Webb, as Trustee of Chandler Trust

 

 

No. 1 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

Warren B. Williamson, as Trustee of

 

 

Chandler Trust No. 1 under Trust

 

 

Agreement dated June 26, 1935


--------------------------------------------------------------------------------


 

CHANDLER TRUST NO. 2

 

 

 

By:

/s/ Susan Babcock

 

 

Susan Babcock, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

By:

/s/ Jeffrey Chandler

 

 

Jeffrey Chandler, as Trustee of Chandler

 

 

Trust No. 2 under Trust Agreement dated

 

 

June 26, 1935

 

 

 

 

By:

/s/ Camilla Chandler Frost

 

 

Camilla Chandler Frost, as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Roger Goodan

 

 

Roger Goodan, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ William Stinehart, Jr.

 

 

William Stinehart, Jr., as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935

 

 

 

 

By:

/s/ Judy C. Webb

 

 

Judy C. Webb, as Trustee of Chandler Trust

 

 

No. 2 under Trust Agreement dated June 26,

 

 

1935

 

 

 

 

By:

/s/ Warren B. Williamson

 

 

Warren B. Williamson, as Trustee of

 

 

Chandler Trust No. 2 under Trust

 

 

Agreement dated June 26, 1935


--------------------------------------------------------------------------------


ATTACHMENT A

 

Shareholder

 

Capital Stock

 

 

 

Chandler Trust No. 1

 

22,881,590

Chandler Trust No. 2

 

25,244,751

 


--------------------------------------------------------------------------------